DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 7-11, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US pub No. 2017/0116477) and Nerayoff et al. (US pub No. 2016/0078759).
	Regarding claims 1 and 15, Chen teaches a method for identifying parking lanes of an area based on at least one of satellite and aerial images of said area (See [0048] and abstract), the method comprising
a storage component configured to store a plurality of at least one of satellite and aerial images and map data and a processing component for implementing claimed steps (See [0023] and Fig. 1);
retrieving and processing a plurality of at least one of satellite and aerial images by at least quality benchmarking and georeferencing the images (See [0029]-[0030]); and
for each image, detecting objects of interest comprising at least detected vehicles, computing street sections based on map data corresponding to the images (See [0035] teaches that the system detects vehicles, trees and foliage.  [0048] teaches detecting lane markings on the pavement); and
for each street section, identifying on-street vehicle lanes based on the detected objects of interest (See Fig. 2, A107-A111 and [0043] and [0048]); and
combining street sections based on the on-street vehicle lanes from the plurality of at least one of satellite and aerial images (See [0047]); and
in the combined sections, identifying parking lanes s (See [0048]).
Chen does not explicitly teach deriving and evaluating individual parking spots and assigning detected objects to parking spots.
Nerayoff teaches deriving and evaluating individual parking spots and assigning detected objects to parking spots (See [0085] and [0090]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chen’s method to include Nerayoff’s parking detection to provide “new revenue opportunities and efficiencies for the parking facility operators that are previously untapped” (Nerayoff, [0004]) . Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Chen does not teach consolidating and interpreting data related to the identified individual parking spots.
Nerayoff teaches consolidating and interpreting data related to the identified individual parking spots (See [0062], [0085], and [0090]).
Regarding claim 3, Chen does not teach computing parking space occupancy of the identified parking Ianes.

Regarding claim 5, Chen does not teach a plurality of at least one of satellite and aerial images of an area taken over a certain period of time to identify at least time-dependent parking space availability.
Nerayoff teaches a plurality of at least one of satellite and aerial images of an area taken over a certain period of time to identify at least time-dependent parking space availability (See [0005] and [0037]).
Regarding claims 6 and 19, Chen does not teach a plurality of at least one of satellite and aerial images of an area taken over a certain period of time to identify at least time-dependent parking space availability.
Nerayoff teaches a plurality of at least one of satellite and aerial images of an area taken over a certain period of time to identify at least time-dependent parking space availability (See [0005] and [0037]).
Regarding claim 16, Chen does not teach deriving rules related to parking from the consolidated data.
Nerayoff teaches deriving rules related to parking from the consolidated data (See [0062], [0085], and [0090]). 
Regarding claim 17, Chen teaches consolidating the detected street sections with the respective identified lanes and identifying the parking lanes as the outermost lanes in the resulting consolidated street sections (See [0047]-[0049]).
Regarding claim 20, Chen does not teach the output component comprises at least one of an application for a user’s personal computing device that assists a user with parking spot finding; and an interface, for third parties to obtain access to known parking spots in a given area.
. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US pub No. 2017/0116477), Nerayoff et al. (US pub No. 2016/0078759), and High et al. (US Pub No. 2017/0124378).
Regarding claim 12, Chen teaches a method for identifying parking lanes of an area based on at least one of satellite and aerial images of said area (See [0048] and abstract), the method comprising
retrieving and processing a plurality of at least one of satellite and aerial images by at least quality benchmarking and georeferencing the images (See [0029]-[0030]); and
for each image, detecting objects of interest comprising at least detected vehicles, computing street sections based on map data corresponding to the images (See [0035] teaches that the system detects vehicles, trees and foliage.  [0048] teaches detecting lane markings on the pavement); and
for each street section, identifying on-street vehicle lanes based on the detected objects of interest (See Fig. 2, A107-A111 and [0043] and [0048]); and
combining street sections based on the on-street vehicle lanes from the plurality of at least one of satellite and aerial images (See [0047]); and
in the combined sections, identifying parking lanes s (See [0048]).
Chen does not explicitly teach deriving and evaluating individual parking spots, assigning detected objects to parking spots, or computing an average parking occupancy in an area.
Nerayoff teaches deriving and evaluating individual parking spots and assigning detected objects to parking spots (See [0085] and [0090]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chen’s method to include Nerayoff’s parking detection to provide “new revenue opportunities 
	High teaches computing an average parking occupancy in an area from satellite or aerial images (See [0014], [0031], and [0037]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chen’s method to include High’s occupancy calculations to provide retail establishments with information to better understand utiliziation and effectiveness of parking and business strategies. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683